             Case 1:19-cv-04327-VEC Document 31 Filed 06/11/19 Page 1 of 2



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
 -------------------------------------------------------------- X         DOC #:
 BEN FEIBLEMAN                                                  :         DATE FILED: 
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     19-CV-4327 (VEC)
                                                                :
                                                                :     NOTICE OF INITIAL
 THE TRUSTEES OF COLUMBIA UNIVERSITY :                              PRETRIAL CONFERENCE
 IN THE CITY OF NEW YORK,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Counsel for all parties are directed to appear before the undersigned for an Initial Pretrial

Conference (“IPTC”) in accordance with Rule 16 of the Federal Rules of Civil Procedure on

June 28, 2019, at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York, 10007.

        1.       Pursuant to section 1.C of the Court’s Individual Practices in Civil Cases, requests

for adjournment of the IPTC or any other conference must be made in writing at least 48 hours

prior to the scheduled conference. The request must state (1) the reason for the proposed

adjournment; (2) the original date of the conference; (3) the number of previous requests for

adjournment; (4) whether the other party or parties consent and, if not, the reason given for

refusing consent; and (5) proposed alternative dates.

        2.       Plaintiffs are encouraged to serve defendants promptly. Requests for

adjournment of the IPTC will not necessarily be granted on the ground that one or more

Defendants have not been served or answered prior to the scheduled IPTC.

        3.       No later than June 20, 2019, the parties must submit a joint letter of no more than

five pages addressing the following in separate paragraphs:


                                                   Page 1 of 2
             Case 1:19-cv-04327-VEC Document 31 Filed 06/11/19 Page 2 of 2



        (1) a brief description of the case, including the factual and legal bases for the claim(s)

        and defense(s);

        (2) the basis for subject matter jurisdiction;

        (3) any contemplated motions; and

        (4) the prospect for settlement.

        4.       If this case involves claims that arise under the Fair Labor Standards Act

(“FLSA”), the joint letter must indicate whether the Plaintiff(s) intend to move for certification

of a collective and whether the Defendant(s) intend to object to such certification. If there will

be a disputed collective-certification motion, the Court will ordinarily cancel the IPTC, stay

discovery, and set a schedule for briefing the motion.

        5.       The parties must append to their joint letter a jointly proposed Civil Case

Management Plan and Scheduling Order. The parties are directed to consult the undersigned’s

Individual Practices in Civil Cases, which may be found on the Court’s website:

http://nysd.uscourts.gov/judge/Caproni.

        6.       Before the date of the IPTC, counsel for each party must (1) register as a filing

user in accordance with the Procedures of Electronic Case Filing and (2) file a Notice of

Appearance .

        7.       Plaintiff’s counsel, or the defendant’s counsel in removed cases, is responsible for

distributing copies of this Notice to all parties.

SO ORDERED.
                                                            ________________________
                                                            _________________________
Date: June 11, 2019                                           VALERIE CAPRONI
                                                                          CAPRON    NI
      New York, New York                                     United States District Judge
